Exhibit 10.1
FIRST AMENDMENT TO
FISCAL YEAR 2011
MANAGEMENT INCENTIVE PLAN
BONUS AGREEMENT
     THIS FIRST AMENDMENT TO FISCAL YEAR 2011 MANAGEMENT INCENTIVE PLAN BONUS
AGREEMENT (this “Amendment”) is by and between Sysco Corporation (“Sysco”) and
William J. DeLaney (“Executive”).
     WHEREAS, Sysco Corporation and Executive have entered into that certain
Fiscal Year 2011 Management Incentive Plan Bonus Agreement (the “Agreement”)
effective as of July 4, 2010; and
     WHEREAS, pursuant to Section 12 of the Agreement, the Compensation
Committee (the “Compensation Committee”) of Sysco’s Board of Directors may amend
the Agreement at any time without the approval of Executive up to and until the
day that is ninety (90) days after July 4, 2010; and
     WHEREAS, the Compensation Committee has determined to amend the Agreement
to provide that a certain portion of Executive’s bonus under the Agreement is
contingent upon Executive meeting certain strategic goals established by the
Compensation Committee for Fiscal Year 2011.
     NOW, THEREFORE, the Agreement is hereby amended as follows, effective as of
July 4, 2010:
(Capitalized terms used but not otherwise defined herein shall have the meaning
given them in the Agreement.)
     1. Section 1. of the Agreement is hereby amended by deleting the first
paragraph and replacing it with the following:
          “1. Calculation of Bonus.
     (a) Subject to the further adjustments, other limitations and additions
provided for in the Plan and this Agreement, the maximum bonus Executive may
earn under this Agreement shall be equal to the product of Executive’s MIP
Salary and the Table B Percentage (the “MIP Grid Bonus”). Executive’s bonus
under this Agreement shall equal the sum of (i) the product of eighty percent
(80%) and the MIP Grid Bonus; and (ii) the product of the Strategic Goal
Percentage and the MIP Grid Bonus. For purposes of this Agreement the “Strategic
Goal Percentage” shall equal the percentage, up to a maximum of twenty percent
(20%), determined by the Plan Committee in its sole discretion, based upon the
Plan Committee’s evaluation

 



--------------------------------------------------------------------------------



 



of Executive’s achievement of the strategic goals set forth on Exhibit A,
attached hereto.
Notwithstanding the foregoing, Executive will be entitled to a bonus under this
Agreement only if the Company achieves both an Increase in Earnings per Share of
at least two percent (2%) for the Plan Year and a 3-Year Average Return on
Capital of at least eleven percent (11%) for the three fiscal years ending with
the Plan Year.
     2. Except as specifically amended hereby, the Agreement shall remain in
full force and effect as prior to this Amendment.
     IN WITNESS WHEREOF, Sysco has caused this First Amendment to be executed
this 3rd day of September, 2010, effective as set forth herein.

          SYSCO CORPORATION
      By:   /s/ Michael C. Nichols         Michael C. Nichols        Sr. Vice
President, General Counsel
and Corporate Secretary     

          Acknowledged by:

EXECUTIVE
      /s/ William J. DeLaney       William J. DeLaney           

2



--------------------------------------------------------------------------------



 



         

EXHIBIT A
TO
FISCAL YEAR 2011
2009 MANAGEMENT INCENTIVE PLAN
FISCAL YEAR 2011 STRATEGIC GOALS

•   Continue to make progress on the strategic project per the submitted plan.

•   Make significant progress in improving customer retention.

•   Create teams to investigate and position Sysco to be ready to make
acquisitions detailed in the strategic plan if warranted.

•   Communicate broadly the strategic direction of the corporation to all of the
stakeholders.

•   Make continued strides toward the human capital plan and succession
planning.

3